                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION



SUSAN JUNG                                        §
                                                  §
v.                                                §   Civil Action No. 4:17-CV-787
                                                  §   Judge Mazzant
24 HOUR FITNESS USA, INC.                         §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant 24 Hour Fitness USA, Inc.’s Corrected Motion for

Partial Summary Judgment (Dkt. #24). Having considered the motion and the relevant pleadings,

the Court finds that the motion should be granted in part and denied in part (Dkt. #24).

                                        BACKGROUND

       Defendant is a corporation that operates gyms (Dkt. #4; Dkt. #5; Dkt. #6). Plaintiff Susan

Jung was a member of Defendant’s gym located in Lewisville, Texas (Dkt. #24-3 at p. 1). Plaintiff

alleges that on May 3, 2017, she arrived at the gym and placed her belongings in a locker (Dkt. #4

¶ 7). In the locker, Plaintiff discovered and removed a set of keys (Dkt. #4 ¶ 7). Plaintiff sealed

her belongings in the locker with a lock and returned the keys to Defendant’s employee—Zach

turner—at the front desk (Dkt. #4 ¶ 7). Plaintiff then exercised in the gym (Dkt. #4 ¶ 7).

       During Plaintiff’s workout, another gym member returned to the gym searching for the

keys left inside Plaintiff’s locker (Dkt. #4 ¶ 8). Although Plaintiff returned the keys previously,

Defendant’s employees cut Plaintiff’s lock from the locker to search for the keys (Dkt. #4 ¶ 8).

After failing to find the keys inside the locker, Defendant’s employees left Plaintiff’s cut lock

hanging on the locker:
(Dkt. #4 ¶ 8; Dkt. #24-5 at p. 14).

       When Plaintiff returned to her locker and discovered the cut lock, she went to the front

desk to ask why Defendant’s employees cut the lock (Dkt. #4 ¶ 8). After an explanation, Plaintiff

retrieved her belongings from the locker and discovered her wallet—containing her driver’s

license, credit card, and other items—was missing (Dkt. #4 ¶ 9). Plaintiff called the police who

generated a report on the incident (Dkt. #4 ¶ 9).

       Plaintiff filed suit against Defendant on October 4, 2017 (Dkt. #4). Plaintiff alleges

invasion of privacy, negligence, and gross negligence claims against Defendant, and Plaintiff seeks

actual, mental anguish, emotional distress, and exemplary damages (Dkt. #4 ¶¶12–13). Defendant

removed the case to this Court on November 3, 2017 (Dkt. #1).

       Defendant filed its Corrected Motion for Partial Summary Judgment on April 17, 2018

(Dkt. #24). Plaintiff filed a response to the motion on May 7, 2018 (Dkt. #25). Defendant filed a

reply to the motion on May 16, 2018 (Dkt. #27).




                                                    2
                                      LEGAL STANDARD

       Federal courts sitting in diversity apply state substantive law and federal procedural law. Shady

Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 437 (2010) (citing Gasperini v.

Center for Humanities, Inc., 518 U.S. 415, 427 (1996)). The purpose of summary judgment is to

isolate and dispose of factually unsupported claims or defenses. Celotex Corp. v. Catrett, 477 U.S.

317, 323–24 (1986). Summary judgment is proper under Rule 56(a) of the Federal Rules of Civil

Procedure “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A dispute about a

material fact is genuine when “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). Substantive

law identifies which facts are material. Id. The trial court “must resolve all reasonable doubts in

favor of the party opposing the motion for summary judgment.” Casey Enters., Inc. v. Am.

Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

                                                  3
nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

                                             ANALYSIS

           Defendant moves for partial summary judgment arguing: (1) a release-of-liability provision

in Plaintiff’s membership agreement (“Agreement”) bars Plaintiff’s negligence claim; (2) Plaintiff

cannot maintain a claim for mental anguish and emotional distress damages under her negligence

and gross negligence claims; (3) summary judgment is warranted on Plaintiff’s gross negligence

claim because Texas law prohibits claims for exemplary damages in cases involving third-party-

criminal acts; (4) summary judgment is warranted on Plaintiff’s gross negligence claim because

there is no evidence of gross negligence; and (5) Plaintiff cannot recover exemplary damages

related to her invasion of privacy claim (Dkt. #24 at pp. 4–10). The Court considers each argument

in turn.

           Before turning to Defendant’s arguments, the Court addresses a separate issue. Plaintiff

contends Defendant’s motion is premature because the parties have not completed discovery or



                                                   4
resolved certain discovery disputes (Dkt. #25 at pp. 1–2). The discovery deadline in this case

expired on May 25, 2018—eighteen days after Plaintiff filed her response (Dkt. #19; Dkt. #25).

During the five months between the filing of the motion and the issuance of this Order, the parties

did not bring any discovery disputes to the Court’s attention or supplement the motion, response,

or reply with newly discovered evidence. Accordingly, the Court assumes the parties resolved the

discovery disputes and any newly discovered information was not relevant to the motion at issue.

As a result, the Court finds Defendant’s motion is ripe for consideration.

   I.   Plaintiff’s Negligence Claim

        Defendant first argues that a release-of-liability provision in Section 10 of Plaintiff’s

Agreement bars Plaintiff’s negligence claim (Dkt. #24 at pp. 4–6).1 Plaintiff responds that Section

10’s release applies only to physical injuries and does not satisfy the fair notice requirements under

Texas law (Dkt. #25 at p. 4). Plaintiff also claims she never received the page of the Agreement

containing Section 10 (Dkt. #25 at p. 3).

        Under Texas law, contractual release is an affirmative defense. TEX. R. CIV. P. 94. By

definition, “[a] release . . . is an agreement by one party to surrender its own cause of action against

the other party.” M.T.D. Envtl., L.L.P. v. City of Midland, 315 S.W.3d 606, 609 (Tex. App.—

Eastland 2010, pet. denied) (citing Dresser Indus., Inc. v. Page Petroleum, Inc., 853 S.W.2d 505,

508 (Tex. 1993)). A valid release “operates to extinguish the claim or cause of action as effectively

as would a prior judgment between the parties and is an absolute bar to any right of action on the

released matter.” Dresser, 853 S.W.2d at 508 (citing Hart v. Traders & General Ins. Co., 189




1. Defendant originally argued that Sections 5(c) and 10 of the Agreement barred Plaintiff’s negligence claim
(Dkt. #24 at pp. 4–6). In its reply, Defendant withdrew its argument concerning Section 5(c) of the Agreement
(Dkt. #27 at p. 2 n.2)

                                                     5
S.W.2d 493, 494 (Tex. 1945)); Blockbuster, Inc. v. C-Span Entm’t, Inc., 276 S.W.3d 482, 489

(Tex. App.—Dallas 2008, pet. granted).

       Due to the extraordinary shifting of risk created by pre-injury releases, Texas law imposes

fair notice requirements on such agreements. Tamez v. Sw. Motor Transp., Inc., 155 S.W.3d 564,

569 (Tex. App.—San Antonio 2004, no pet.) (citing Dresser, 853 S.W.2d at 508). To provide fair

notice, the release must satisfy the express negligence doctrine and be conspicuous. Id. (citing

Storage & Processors, Inc. v. Reyes, 134 S.W.3d 190, 192 (Tex. 2004)). “[T]he express negligence

doctrine[ ] requires that ‘the intent of the parties must be specifically stated in the four corners of

the contract.’” Reyes, 134 S.W.3d at 192 (quoting Ethyl Corp. v. Daniel Const. Co., 725 S.W.2d

705, 708 (Tex. 1987)). “Language that specifically refers to ‘any negligent act of [the released

party]’ may be sufficient to define the parties’ intent.” Quintana v. CrossFit Dall., L.L.C., 347

S.W.3d 445, 450 (Tex. App.—Dallas 2011, no pet.) (quoting Atl. Richfield Co. v. Petroleum Pers.,

Inc., 768 S.W.2d 724, 726 (Tex. 1989)). The conspicuousness requirement “mandates ‘that

something must appear on the face of the [contract] to attract the attention of a reasonable person

when he [or she] looks at it.’” Id. (quoting Dresser, 853 S.W.2d at 508). “Language may satisfy

the conspicuousness requirement by appearing in larger type, contrasting colors, or otherwise

calling attention to itself.” Id. (citing Littlefield v. Schaefer, 955 S.W.2d 272, 274–75 (Tex. 1997)).

“A [release] which fails to satisfy either of the fair notice requirements . . . is unenforceable as a

matter of law.” Id. (citing Dresser, 853 S.W.2d at 509–10; U.S. Rentals, Inc. v. Mundy Serv. Corp.,

901 S.W.2d 789, 792 (Tex. App.—Houston [14th Dist.] 1995, writ denied)). Whether a provision

provides fair notice is a question of law. Quintana, 347 S.W.3d at 450 (citing Dresser, 853 S.W.2d

at 509).

       Section 10 of Plaintiff’s Agreement reads:



                                                  6
               10. RELEASE OF LIABILITY, ASSUMPTION OF RISK,
               AND INDEMNIFICATION

               Using the 24 Hour Fitness USA, Inc. (24 Hour) facilities involves
               the risk of injury to you or your guest, whether you or someone other
               than you causes it. Specific risks vary from one activity to another
               and the risks range from minor injuries to major injuries, such as
               catastrophic injuries including death. In consideration of your
               participation in the activities and use of the facilities offered by
               24 Hour, you understand and voluntarily accept this risk and
               agree that 24 Hour . . . will not be liable for any injury, including,
               without limitation, personal, bodily, or mental injury, economic
               loss or any damage to you . . . resulting from the negligence of
               24 Hour or anyone on 24 Hour’s behalf or anyone using the
               facilities whether related to exercise or not.

(Dkt. #24-3 at p. 6) (formatted in original).

       Plaintiff sued Defendant for negligence resulting from “cutting Plaintiff’s lock, searching

her locker, and then leaving her property vulnerable without providing additional security for that

property” and Plaintiff seeks “actual damages, as well as mental anguish and emotional damages.”

(Dkt. #4 ¶ 13). The Court applies the fair notice requirements to determine whether Plaintiff

released her negligence claim against Defendant.

                        Express Negligence Doctrine

       “[T]he express negligence doctrine[ ] requires that ‘the intent of the parties must be

specifically stated in the four corners of the contract.’” Reyes, 134 S.W.3d at 192 (quoting Ethyl

Corp., 725 S.W.2d at 708). Defendant argues Section 10 plainly bars Plaintiff’s negligence claim

(Dkt. #27 at p. 2). Plaintiff contends Section 10 “is broadly written, but clearly was intended to

apply to physical injury.” (Dkt. #25 at p. 4).

       As cited above, Section 10 is tilted, “RELEASE OF LIABILITY, ASSUMPTION OF

RISK, AND INDEMNIFICATION” and provides, “you understand and voluntarily accept

this risk and agree that 24 Hour . . . will not be liable for any injury, including, without



                                                 7
limitation, personal, bodily, or mental injury, economic loss or any damage to you . . .

resulting from the negligence of 24 Hour or anyone on 24 Hour’s behalf or anyone using the

facilities whether related to exercise or not.” (Dkt. #24-3 at p. 6).

       Section 10 explicitly states that Defendant is not liable for any injury—including mental

or economic injuries—resulting from Defendant’s negligence, relating to exercise or not.

Therefore, the parties’ intent to release Defendant from liability for its negligence causing mental

or economic injuries is specifically stated in the four corners of the Agreement. See Quintana, 347

S.W.3d at 450 (quoting Atl. Richfield Co., 768 S.W.2d at 726) (“Language that specifically refers

to ‘any negligent act of [the released party]’ may be sufficient to define the parties’ intent.”). As

a result, the Agreement satisfies the express negligence doctrine.

                        Conspicuousness

       The conspicuousness requirement “mandates ‘that something must appear on the face of

the [contract] to attract the attention of a reasonable person when he [or she] looks at it.’” Reyes,

134 S.W.3d at 192 (quoting Dresser, 853 S.W.2d at 508).                 “Language may satisfy the

conspicuousness requirement by appearing in larger type, contrasting colors, or otherwise calling

attention to itself.” Id. (citing Littlefield, 955 S.W.2d at 274–75).

       Plaintiff argues Section 10 is not conspicuous because it appears on the final page of the

six-page Agreement and its typeface is small (Dkt. #25 at p. 4). Plaintiff correctly notes that

Section 10 appears on the final page of the Agreement (Dkt. #24-3 at p. 6). However, Plaintiff

does not acknowledge that the first page of the Agreement contains the following warning:

               THIS AGREEMENT INCLUDES A RELEASE OF
               LIABILITY AND ASSUMPTION OF RISK PROVISION IN
               SECTION 10.




                                                  8
(Dkt. #24-3 at p. 1) (formatted in original). The text of this warning is bolded and capitalized to

draw a reader’s attention.

          The release appears in a box that separates it from other sections of the Agreement and is

titled,     “RELEASE         OF      LIABILITY,         ASSUMPTION            OF      RISK,       AND

INDEMNIFICATION.” (Dkt. #24-3 at p. 6). As cited, the title of the release is underlined,

bolded, and capitalized (Dkt. #24-3 at p. 6). No other title in the Agreement is formatted like the

title of the release. Below the title, the text of the release is bolded (Dkt. #24-3 at p. 6). Although

the font size of the release is not large, it is not the smallest font size found in the Agreement (Dkt.

#24-3). Considering these factors, the Court finds that the release is conspicuous because it would

attract the attention of a reasonable person when he or she viewed the Agreement. See Reyes, 134

S.W.3d at 192.       Consequently, the release contained in Section 10 meets the fair notice

requirements and is enforceable under Texas law as it satisfies the express negligence doctrine and

is conspicuous. See Tamez, 155 S.W.3d at 569.

          The Court’s finding is not novel. At least two other courts in this Circuit have reached

similar conclusions concerning releases found in Defendant’s membership agreements.                  In

Ramirez, Ramirez suffered an injury at one of Defendant’s Texas facilities and sued Defendant

asserting negligence claims. Ramirez v. 24 Hour Fitness USA, Inc., CIV.A. H-12-1922, 2013 WL

2152113, at *1 (S.D. Tex. May 16, 2013), aff’d, 549 F. App’x. 262 (5th Cir. 2013). Defendant

moved for summary judgment arguing the release contained in Ramirez’s membership agreement

barred her negligence claims. Id. The release in Ramirez’s membership agreement contained

nearly identical language and formatting to Section 10:

                 In consideration of your participation in the activities offered by
                 24 Hour, you understand and voluntarily accept this risk and
                 agree that 24 Hour . . . will not be liable for any injury, including,
                 without limitation, personal, bodily, or mental injury, economic

                                                   9
               loss or any damage to you . . . resulting from the negligence of
               24 Hour or anyone on 24 Hour’s behalf or anyone using the
               facilities whether related to exercise or not.

Id. (formatted in original exhibit). Applying the express negligence doctrine, the court concluded,

“the intent of the parties to bar actions such as those brought by Ramirez is ‘specifically stated in

the four corners of the contract.’” Id. at *4 (quoting Reyes, 134 S.W.3d at 192). The Court also

found the release conspicuous. Id. at *5. As the release satisfied the fair notice requirements, the

court found the release enforceable and granted summary judgment on Ramirez’s negligence

claims. Id. at *6.

       In Potter, Potter suffered an injury at one of Defendant’s Texas facilities and subsequently

died. Potter v. 24 Hour Fitness USA Inc., 3:12-CV-453-P, 2014 WL 11633691, at *1 (N.D. Tex.

June 6, 2014), aff’d, 597 F. App’x. 796 (5th Cir. 2015). Members of Potter’s family sued

Defendant asserting a negligence claim. Id. at *1, 5. The release in Potter’s membership

agreement also contained similar language and formatting to Section 10:

               you . . . agree that 24 Hour . . . will not be liable for any injury,
               including, without limitation, personal, bodily, or mental injury,
               economic loss or any damage to you . . . resulting from any
               negligence of 24 Hour or 24 Hour’s behalf or anyone using the
               facilities whether related to exercise or not.

Id. at *6 (formatted in original exhibit). Although the court did not address the fair notice

requirements, it did find the release barred Potter’s negligence claim as a matter of law. Id. at *7.

                        Renewal Agreement and Lack of Knowledge

       Plaintiff argues two additional points to avoid the release: (1) the release appears in a

renewal agreement, not her original contract; and (2) Plaintiff never received the pages of the

Agreement containing the release (Dkt. #25 at p. 3). Concerning her first point, Plaintiff explains

that the Agreement containing the release is a renewal agreement, not her original contract with



                                                 10
Defendant (Dkt. #25 at p. 3). Plaintiff does not explain why her original contact is relevant. The

Agreement contains a merger clause which replaced any prior agreements between the parties

(Dkt. #24-3 at p. 4, ¶ 5(d)); City of Oak Ridge N. v. Mendes, 339 S.W.3d 222, 232 (Tex. App.—

Beaumont 2011, no pet.) (quoting Smith v. Smith, 794 S.W.2d 823, 827–28 (Tex. App.—Dallas

1990, no writ)) (“‘Merger, with respect to the law of contracts, refers to the extinguishment of one

contract by its absorption into another contract and is largely a matter of the intention of the

parties.’”). Plaintiff does not challenge the merger clause. Therefore, the Agreement governed

the parties’ relationship regardless of the original contract’s terms.

       Addressing her second point, Plaintiff testifies in an attached affidavit that she did not

receive any portion of the Agreement beyond the first two pages:

               4. I never saw the release-of-liability provision in my 24 Hour
               Fitness Membership Agreement, nor was it brought to my attention.
               I was asked to sign only the first two pages. To the best of my
               knowledge, the pages after the first two pages bearing my signature
               were not attached to the contract I signed.

               5. I did not see any pages to my contract other than the first two
               pages that I signed.

(Dkt. #25-2 ¶¶ 4–5). Plaintiff admits she viewed and signed the first two pages of the Agreement.

As discussed previously, the first page of the Agreement contains the following warning and

additional text:

               THIS AGREEMENT INCLUDES A RELEASE OF
               LIABILITY AND ASSUMPTION OF RISK PROVISION IN
               SECTION 10. By signing below,
               1. You acknowledge and agree that you have read this agreement
               and you agree to all the terms on all pages of this agreement and
               acknowledge that you have received a copy of it and the membership
               policies.
               2. You consent to the use of an electronic signature to record your
               commitment to the terms of this Agreement.




                                                  11
               NOTICE TO PURCHASER: DO NOT SIGN THIS
               CONTRACT UNTIL YOU READ IT OR IF IT CONTAINS
               BLANK SPACES.

(Dkt. #24-3 at p. 1) (formatted in original). The first page of the Agreement instructed Plaintiff

that Section 10 contained a release, and Plaintiff should not sign the Agreement until she read all

of its pages. Plaintiff cannot now escape the release by arguing she did not read or receive Section

10 when she viewed and signed a page notifying her to read Section 10 before signing the

Agreement. In Estate of Sheshtawy, 478 S.W.3d 82, 87 (Tex. App.—Houston [14th Dist.] 2015,

no pet.) (citing In re McKinney, 167 S.W.3d 833, 835 (Tex. 2005)) (“Absent allegations of fraud,

misrepresentation, or deceit, a party is bound by the terms of the contract she signed, regardless of

whether she read it or believed it had different terms.”). Accordingly, Plaintiff’s additional

arguments do not inhibit the enforcement of the release.

                        Release

       Plaintiff sued Defendant for negligence resulting from “cutting Plaintiff’s lock, searching

her locker, and then leaving her property vulnerable without providing additional security for that

property” and Plaintiff seeks “actual damages, as well as mental anguish and emotional damages.”

(Dkt. #4 ¶ 13). Pursuant to the release, Plaintiff agreed that Defendant would not be liable for any

injury—including mental or economic loss injuries—resulting from Defendant’s negligence

(Dkt. #24-3 at p. 6). The release is valid and enforceable under Texas law because it satisfies the

fair notice requirements and, therefore, Plaintiff’s negligence claim is barred by the release.

Accordingly, the Court GRANTS summary judgment against Plaintiff on her negligence claim.

 II.   Plaintiff’s Gross Negligence Claim

       The dismissal of Plaintiff’s negligence claim does not necessarily warrant the dismissal of

her gross negligence claim. See Van Voris v. Team Chop Shop, LLC, 402 S.W.3d 915, 924 (Tex.


                                                 12
App.—Dallas 2013, no pet.) (“There certainly are circumstances when negligence and gross

negligence claims cannot be separated legally. Those circumstances are not presented in the

context of a pre-injury, general negligence release.”). As a result, the Court now considers

Defendant’s summary judgment arguments concerning Plaintiff’s gross negligence claim.

       Defendant moves for summary judgment on Plaintiff’s gross negligence claim arguing: (1)

Plaintiff cannot maintain a claim for mental anguish and emotional distress damages under her

gross negligence claim; (2) summary judgment is warranted on Plaintiff’s gross negligence claim

because Texas law prohibits claims for exemplary damages in cases involving third-party-criminal

acts; and (3) summary judgment is warranted on Plaintiff’s gross negligence claim because there

is no evidence of gross negligence (Dkt. #24 at pp. 4–10).

       The Court will not grant summary judgment pursuant to Defendant’s first and third

arguments. After a careful review of the record, the Court is convinced a genuine issue of material

fact exists on Plaintiff’s gross negligence claim. The Court is also convinced that a genuine issue

of material fact exists on Plaintiff’s ability to seek mental anguish and emotional distress damages

under her gross negligence claim as a reasonable jury could find ill-will, animus, or a design to

harm Plaintiff personally from the evidence presented. Seminole Pipeline Co. v. Broad Leaf

Partners, Inc., 979 S.W.2d 730, 757 (Tex. App.—Houston [14th Dist.] 1998, no pet.) (“[W]here a

claim of mental anguish is based solely upon property damage resulting from gross negligence,

recovery is contingent upon evidence of some ill-will, animus, or design to harm the plaintiff

personally.”).

       Concerning Defendant’s second argument, the Texas Civil Practice and Remedies Code

provides, “In an action arising from harm resulting from an assault, theft, or other criminal act, a

court may not award exemplary damages against a defendant because of the criminal act of



                                                13
another.” Tex. Civ. Prac. & Rem. Code § 41.005(a). The statute provides one relevant exception

to the exemption, “The exemption provided by Subsection (a) does not apply if . . . the criminal

act was committed by an employee of the defendant.” Tex. Civ. Prac. & Rem. Code § 41.005(b).

This exception applies if:

              (1) the principal authorized the doing and the manner of the act;

              (2) the agent was unfit and the principal acted with malice in
                  employing or retaining him;

              (3) the agent was employed in a managerial capacity and was acting
                  in the scope of employment; or

              (4) the employer or a manager of the employer ratified or approved
                  the act.

Tex. Civ. Prac. & Rem. Code § 41.005(c).

       The Court will not grant summary judgment on Plaintiff’s gross negligence claim pursuant

to Section 41.005 for two reasons. First, neither party offers evidence concerning whether a third-

party or one of Defendant’s employees stole Plaintiff’s wallet (Dkt. #24 at pp. 7–8; Dkt. # 25 at

p. 8). Consequently, the Court cannot determine whether the exemption or exception of Section

41.005 applies. Second, “a finding of gross negligence is relevant only to an assessment of

exemplary damages, and recovery of actual damages is a prerequisite to receipt of exemplary

damages under Texas law.” Potharaju v. Jaising Mar., Ltd., 193 F. Supp. 2d 913, 920 (E.D. Tex.

2002) (citing Riley v. Champion Int’l Corp., 973 F. Supp. 634, 641 (E.D. Tex. 1997)); see also

Bear Ranch, L.L.C. v. Heartbrand Beef, Inc., 885 F.3d 794, 804 (5th Cir. 2018) (quoting Twin City

Fire Ins. Co. v. Davis, 904 S.W.2d 663, 665 (Tex. 1995)). “Moreover, ‘[r]ecovery of exemplary

damages requires a finding of an independent tort with accompanying actual damages.’”

Potharaju, 193 F. Supp. 2d at 920 (quoting Riley, 973 F. Supp. at 642); see also Davis, 904 S.W.2d

at 665 (citations omitted). Therefore, the Court believes Defendant’s argument concerning Section

                                                14
41.005 is premature because the decision is only relevant if Plaintiff establishes actual damages

under her invasion of privacy claim. As a result, the Court will not grant summary judgment on

Plaintiff’s gross negligence claim at this time.

III.   Exemplary Damages under Plaintiff’s Invasion of Privacy Claim

       Defendant contends Plaintiff cannot recover exemplary damages related to her invasion of

privacy claim (Dkt. #24 at p. 10). Specifically, Defendant argues Plaintiff does not allege malice

in her complaint and, even if she did, “the act of opening Plaintiff’s locker was not directed because

of any malicious intent towards Plaintiff . . . .” (Dkt. #24 at p. 10). Plaintiff responds, “Malice is

not a requirement but an alternative method to justify exemplary damages.” (Dkt. #25 at p. 11).

       An action for invasion of privacy may be brought to recover both actual and punitive

damages. 59 Tex. Jur. 3d Privacy § 6 (citing Billings v. Atkinson, 489 S.W.2d 858 (Tex. 1973)).

A finding of malice supports an award of exemplary damages under an invasion of privacy claim.

Nat’l Bonding Agency v. Demeson, 648 S.W.2d 748, 751 (Tex. App.—Dallas 1983, no writ),

abrogated on other grounds, Cain v. Hearst Corp., 878 S.W.2d 577 (Tex. 1994); K-Mart Corp.

Store No. 7441 v. Trotti, 677 S.W.2d 632, 639 (Tex. App.—Houston [1st Dist.] 1984), writ ref’d

n.r.e. sub nom., Trotti v. K-Mart Corp. No. 7441, 686 S.W.2d 593 (Tex. 1985). “‘Malice’ means

a specific intent by the defendant to cause substantial injury or harm to the claimant.” Tex. Civ.

Prac. & Rem. Code § 41.001(7).

       Defendant correctly notes that Plaintiff does not plead “malice” in her Complaint.

(Dkt. #4). However, Plaintiff specifically pleads that she seeks exemplary damages under her

invasion of privacy claim and alleges, “Defendant’s employees[’] . . . invasion was highly

offensive and would realistically cause a sense of outrage to a person of normal sensibilities.”

(Dkt. #4 at pp. 3–4). The Court believes Plaintiff’s Complaint provides Defendant fair notice of



                                                   15
    her claim, and Plaintiff’s failure to specifically state “malice” is not dispositive of her ability to

    seek exemplary damages under her invasion of privacy claim. See Ashcroft v. Iqbal, 556 U.S. 662,

    698–99 (2009).      Further, as previously noted, a reasonable jury could find evidence that

    Defendant’s employees acted with ill-will, animus, or a design to harm Plaintiff personally based

    upon the evidence before the Court. Examining the same evidence, a reasonable jury could find

    that Defendant’s employees acted with malice when they cut Plaintiff’s lock and left the lock

    hanging from the locker, with Plaintiff’s valuables inside. Consequently, the Court finds a genuine

    issue of material fact exists on Plaintiff’s ability to recover exemplary damages under her invasion

    of privacy claim.

                                              CONCLUSION

           It is therefore ORDERED that Defendant’s Corrected Motion for Partial Summary

    Judgment is GRANTED IN PART and DENIED IN PART (Dkt. #24). Specifically, the Court

.   GRANTS summary judgment on Plaintiff’s negligence claim pursuant to the release found in

    Section 10 of Plaintiff’s membership agreement. The Court DENIES summary judgment on

    Plaintiff’s gross negligence claim and Plaintiff’s ability to seek exemplary damages under her

    invasion of privacy claim.

        SIGNED this 17th day of October, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                     16
